Citation Nr: 1046645	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral trigger thumb.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1975; from February 1977 to February 1979; and from May 
1987 to April 2003.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for bilateral trigger thumb.  A timely appeal was 
noted with respect to that decision.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral trigger 
thumb had its clinical onset during service.


CONCLUSION OF LAW

Bilateral trigger thumb was incurred in service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist the 
Veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will 
be discussed below, the Board finds that service connection for 
bilateral trigger thumb is warranted; therefore, a full 
discussion of whether VA met these duties is not needed.  It is 
important to note, however, that the RO provided notice with 
respect to the initial disability rating and effective date 
elements of the claims in May 2008.  See    Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131;  38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran, who is a physician, claims that he has bilateral 
trigger thumb, which had its clinical onset during service.  
Review of the Veteran's service treatment records shows that he 
was treated for bilateral trigger thumb in December 1990.  The 
left thumb was injected with Xylocaine and Kenalog.  Bilateral 
trigger thumb, with pain at the base of the thumbs, was also 
noted upon pre-retirement physical in March 2003.  On physical 
examination, there was no edema or synovitis of the extremities; 
there was, however, mild pain to firm palpation of the base of 
the thumbs.  The Veteran also reported bilateral trigger thumb on 
his concurrent Report of Medical History, stating that it was 
characterized by "poor pinch strength, pain, ache with prolonged 
pinching, muscle 'atrophy.'"  

In a May 2004 statement, the Veteran's former supervisor, Captain 
Harlen Whitling, RN, MS, wrote that she had observed the Veteran 
using a writing instrument by holding it with his index and 
middle fingers instead of his index finger and thumb.  While she 
did not recall the details, she understood that the Veteran "had 
a chronic problem with muscles or tendons of his right hand that 
prevented him from grasping objects normally."  

On VA general medical examination in October 2004, the Veteran 
reported bilateral trigger thumb for the past 10 years, 
characterized by a sensation of sticking, tenderness of the 
bilateral thenar eminence, and difficulty pinching.  He had 
changed the way he held a pen because of discomfort; however, he 
had good hand grip holding on to an exercise machine.  Physical 
examination showed subjective tenderness of the thenar eminence, 
with no swelling, redness, or trigger finger noted on 
examination.  Dexterity was preserved, there was handgrip with 
fingertips reaching beyond the palmar crease bilaterally, and 
subjective difficulty pinching bilaterally.  The diagnosis was 
trigger thumbs "by history."  

In his July 2006 notice of disagreement, the Veteran stated that 
he still had "pain below the base of the thumbs, often with 
swelling of muscle" upon "manual activities."  Locking 
occurred if the Veteran persisted in the aggravating activity.  
In April 2007, the Veteran reported that his bilateral trigger 
thumb "is a chronic condition that will continue to get worse 
with time."  

Upon review, the Board finds that the evidence is at least in 
equipoise on the question of whether the Veteran has bilateral 
trigger thumb that is related to his service.  The Veteran was 
diagnosed with bilateral trigger thumb in December 1990, while in 
active service.  The disorder was also noted upon pre-retirement 
physical in March 2003, as well as on the Veteran's Report of 
Medical History.  While in active service, the Veteran's 
supervisor observed him holding a pen with an unusual grip and 
understood that the Veteran had a disorder of the tendons and 
muscles in the right hand.  

Although the October 2004 VA examiner reported no clinical 
evidence of trigger thumbs, he did observe tenderness of the 
bilateral thenar eminences and difficulty pinching.  These are 
the same symptoms noted during service and upon service 
discharge.  Additionally, the Veteran is a physician and is 
competent to diagnose bilateral trigger thumb and comment on its 
etiology.  Thus, the Board finds that the evidence is at least in 
equipoise on the matter of service connection for bilateral 
trigger thumb.  The Board is also required to resolve all 
reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102.  Accordingly, service connection for 
bilateral trigger thumbs is granted.


ORDER

Service connection for bilateral trigger thumb is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


